Citation Nr: 0908438	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease at L5, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from May 1981 to February 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran has alleged that his low back disability has 
rendered him unable to work.  The issue of a total rating 
based on unemployability due to service connected disability 
(TRIU) is referred to the AOJ for appropriate action.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA treatment report dated in February 2007 indicates that 
the Veteran had back pain with a mild radicular component.  
The provider indicated that the Veteran would be referred for 
an MRI.  Records from Darnall Army Community Hospital 
indicate the Veteran's report of a VA MRI pending and an 
appointment with his VA physician in March 2007.  Neither VA 
treatment records subsequent to February 2007 nor an MRI 
report is of record.  These records, as well as any 
subsequent VA treatment records, should be obtained and 
associated with the record.

On VA examination in April 2007, the examiner noted that 
claims file was not available for review.  He indicated that 
the Veteran had forward flexion from zero to 88 degrees, and 
reported pain from zero to 88 degrees.  However, it is 
unclear to the Board whether the Veteran had functional 
limitation at zero degrees or whether there was in fact 
objective evidence of pain throughout the range of flexion.  
The examiner did not address the Veteran's complaint of 
radiation of pain into his right groin, despite the VA 
treatment report indicating a mild radicular component.  
Finally, while the examination report referenced X-rays taken 
in August 2005, there is no review of the MRI that was 
scheduled in early 2007.  The Board has determined that an 
additional examination should be conducted, to include a 
review of the Veteran's claims folder.
The Board notes that the Veteran has not been provided with 
sufficient notice of the evidence and information required to 
support his claim for increase, pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Such notice should be 
provided prior to any future adjudication of the Veteran's 
claim.

In light of the above discussion the Board has concluded that 
additional development is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  Provide the Veteran with notice of 
the evidence and information necessary to 
support his claim of entitlement to an 
increased rating, pursuant to Vazquez-
Flores v. Peake.  The Veteran should be 
provided with all potentially applicable 
diagnostic criteria.

2.  Obtain and associated with the claims 
file VA treatment records from February 
2007 to the present.  Such records should 
specifically include the report of an MRI 
which was scheduled in early 2007.

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected low back 
disability.  All necessary testing should 
be carried out in conjunction with this 
examination.  The results of range of 
motion testing should be reported, and 
any excursion of motion accompanied by 
pain should be specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, at what 
point does pain or any other factor limit 
motion.

The examiner should also specifically 
address the veteran's report of radiation 
to the right groin and indicate whether 
there is a neurologic component to the 
service-connected back disability.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


